PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/888,619
Filing Date: 29 May 2020
Appellant(s): Erich Jaeger GmbH + Co. KG



__________________
James C. Signor
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 05/03/2022







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/31/2022 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 10,424,879) in view of Morita et al(US 10270,187) 
With regard to claim 1 , Vogel et al, disclose a socket for a combined electrical connection and data connection between a motor vehicle and a vehicle component in the external part of the motor vehicle, the socket (100) having comprising: a housing (111) with a plug-in opening for connection to a plug of the vehicle component, a contact carrier (121) with electrical contacts (122) mounted in the contact carrier for an electrical connection and with a data connector (Fig. 4)) mounted in the contact carrier (115, 121) a connection compartment (112) of the socket for connecting the electrical contacts (117) and the data connector (125) with an electrical grid and a data network of the motor vehicle, and characterized in that wherein the data connector (125) has at least one electrically conductive outer bushing (120) for electrical shielding of the data transmission in the data connector (120), at least one data contact (122) to establish the data connection, and
a carrier body (121) made of an insulating material and accommodated in the outer bushing (121) for carrying the at least one data contact (122)
wherein the at least one data contact (122) is sealingly fixed in the carrier body (121 and wherein the carrier body (121) is sealingly fixed in the outer bushing (120)
Morita et al disclose a cover (30) that seals the plug-in opening when not in use. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket with the cover, as taught by Morita et al, to seals the plug-in opening when not in use.
Applicant's arguments filed 1/07/22 have been fully considered but they are not persuasive.

The Applicants argue that in Vogel it is not disclosed the at least one data contact is sealingly

fixed in the carrier body by press-fitting or overmoulding and wherein the carrier body is

sealingly fixed in the outer bushing by press-fitting or injection moulding.”

However, the claim 1 claims a product.

The processing limitations recited in the claim would not carry patentable weight in these

claims drawn to a structure, because distinct structure is not necessarily produced. In re

Thorpe, 227 USPQ 964 (Fed. Cir. 1985).

(2) Response to Argument

A. In the Argument Section (Brief, p. 4), the Appellants state that in the primary reference 

Vogel does not disclose or suggest to seal a data contact in a carrier body or to seal a carrier 

body in an outer housing 

Particularly , according to the Appellants, in Vogel it is not disclosed the at least one data contact is sealingly fixed in the carrier body by press-fitting or overmoulding and wherein the carrier body is sealingly fixed in the outer bushing by press-fitting or injection moulding
However, In the Office Action filed  /31/222, it was stated that in Vogel   the at least one data contact (122) is sealingly fixed in the carrier body (121 and wherein the carrier body (121) is sealingly fixed in the outer bushing (120).
As for the limitation requiring the specific  sealing using  press-fitting or overmoulding, 
It was stated in  the Office Action filed  1/31/222,the  claims 1-20 claim a product. The processing limitations recited in the claim would not carry patentable weight in these claims drawn to a structure, because distinct structure is not necessarily produced. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). 
Also, the Argument Statement (Brief, p. 4), the Appellants state that  Vogel’s  structural 

connections which are not sealed and have loose form fit to permit tilting (Brief,p. 4, lines 6-3 

from the  bottom);

 Response to this last argument is presented below  in section B of this Answer
The most sections of the Brief (p. 5-13) discuss and argue structural aspects of distinctions between the primary reference (Vogel) and the invention without considering them separately but considering  them   repeatedly in the text of the Brief with different context.   
Below, please see Examiner’s remarks on these structural aspects of distinctions being presented in sections B, C, D.
B. The Appellants repeatedly states that  the primary reference Vogel  differs from the invention since  :
a/ Vogel’s  structural connections which are not sealed and have loose form fit to permit tilting (Brief,p. 4, lines 6-3 from the  bottom); 
b/ Vogel’s connections provide a certain clearance of the data contacts 122 in tilting direction in  order to facilitate the insertion of the data contacts (Brief p. 7, lines 11-9 from bottom)
c/ structural connections of Vogel are not sealed and have loose form fit that is designed to permit tilting during connection (Brief p. 9, lines 9-10).
The Appellants arbitrarily assume  that the data “plug contacts” (please see the annotated Fig4 of Vogel in Appeal Brief p. 8) may not be aligned  during forming the plug component  100. However, during assembly of mounting portions 100 and 200, the contacts 121 inherently should be parallel with mounting axis and should  be fixed and cannot form loose  fit.
C The Appellants  analyze (Brief, p. 7-8, referring to Vogel’s  Fig. 4 and col. 1 lines 59-67) )  mechanical connections  of the claimed socket  elements  - contacts, contact carrier and the socket’s housing to each other and conclude that :
an area of implementation of Vogel’s assembly exclude a necessity of sealing.
According to the Appellants, Vogel provides “form-locking connection” while in the invention it is called “friction-locked connection” by press fitting  or a connection by an enclosing injection moulding/overmoulding (Brief, p.8, lines 1-4.)  
The Appellants argue  (Brief, p. 7, lines 8-12) that the primary reference “Vogel (US 10,424,879) does not disclose or suggest a plug connection adapted to prevent ingress of dirt and/or water at the contacts. Rather, Vogel teaches to use a form-locking connection with some clearance to
facilitate the connection, as discussed in the following. Vogel does not disclose or suggest
press-fitting nor an  injection moulding/overmoulding.”
However, neither the specification , nor the Brief do not disclose what features characterize the “form-locking connection” and “friction-locking connection”. It is unclear why “form-locking connection” does not provide sealing while  the  “friction-locking connection” provides sealing .
 It is submitted,  that  in Vogel the data contacts 122 are fastened in the carrier body 121 and the carrier body 121 is fastened in the outer bushing (shielding) (120) .  It is submitted that structural fastening mechanisms (as shown in Fig. 4 of Vogel) and sealing features (sealing ring 114 in the outer casing 110 (Vogel , Fig. 3 and col. 5 lines 55-58) ensure the sealing fixation of data contacts and the carrier body. 
D. According to the Appellants (Brief, p. 8.lines 10-6 from bottom ),  an ordinarily skilled artisan would not look to modify Vogel based on Morita since the plug connector of Vogel is used in industrial applications where each of the connections are used and not typically changed after installation, and there would have been no apparent reason to modify the plug connector based on Morita.
However, the Appellants statements that in Vogel “a connection between a plug and socket is typically made only once” (Brief, p.6, lines 6-4 from bottom) and “the connections are used and not typically changed after installation (Brief , p.8, line 7 from bottom)  are  unproven.  Firstly, these statements  do not follow from  Abstract and col. 1 lines 32-35 in Vogel, which the Appellants’ recited. 
Secondly, the structure of  connection between the socket and the plug of Vogel’s(Fig.1,  3) ,evidently means that these components would be connected and disconnected repeatedly with the sealing ring 114 on the socket 100 and the locking ring 111 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket with the cover, as taught by Morita et al, to seals the plug-in opening when not in use. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        
Conferees:

ABDULLAH  A  RIYAMI, Supervisory Patent Examiner
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.